MORRISON, Judge.
This is an original application for a writ of habeas corpus brought by the relator Ben La Garce, seeking his release from the Texas Prison System.
*294The record reveals that relator was on January 17, 1938, in Cause No. 405 of the district court of Carson County sentenced to serve a term of not less than five nor more than seventeen years.
Thereafter, on December 7 and 8, 1944, in Causes Nos. 54662, 54663 and 54835 in the criminal district court and the Criminal District Court No. 2 of Harris County, relator was sentenced to varying terms of years.
This court has been furnished a statement of the Texas Prison System certifying that relator has served all of such sentences unless the sentence in Cause No. 54,835 is sufficient to cumulate such sentence with the sentence against relator in Cause No. 405 from the district court of Carson County.
The order cumulating the sentence is as follows:
“Defendant Sentenced Cumulative with Sentence received in the District Court of Carson County, Texas & now serving.”
Recently in Ex parte Merritt, 159 Texas Cr. Rep. 87, 261 S.W. 2d 596, we had occasion to pass upon the validity of a cumulation in practically the identical terms of the cumulation before us in the case at bar. There we reviewed the many holdings of this court and concluded that the order of cumulation was insufficient.
In view of our holding in the Merritt case, we conclude that the relator is entitled to be discharged.
It is so ordered.